UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1331



THOMAS T. SCAMBOS, JR.,

                                              Plaintiff - Appellant,

          versus


COMPUTER MANAGEMENT SERVICES, INCORPORATED; AL
DEMAGNUS; SHARON DEMAGNUS; ROSENBERG, PROUT,
FUNK & GREENBERG; EUGENE FUNK; NATIONAL INSTI-
TUTES OF HEALTH, jointly and severally, in
their individual capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
97-3288-PJM)


Submitted:   July 2, 1998                  Decided:   July 21, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Thomas T. Scambos, Jr., Appellant Pro Se. Gerard Joseph Gaeng,
Shawn Jeffrey Sefret, ROSENBERG, PROUTT, FUNK & GREENBERG, L.L.P.,
Baltimore, Maryland; Alvin Ira Frederick, ECCLESTON & WOLF,
Baltimore, Maryland; Lynne Ann Battaglia, United States Attorney,
Albert David Copperthite, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order denying his em-

ployment discrimination and civil rights action. We have reviewed

the record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Scambos v. Computer Mgmt. Servs., Inc., No. CA-97-3288-PJM

(D. Md. Jan. 30, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                         AFFIRMED




                                2